DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 .
Status of Claims 
Claims 1-15 are currently pending.
Claims 4-14 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Kondo (Pat No. 6469242) and in view of Hikosaka et al (PG pub 20060219291) or alternatively Matsushita et al (PG pub 20040255999).

Regarding claim 1, Kondo teaches PV module comprising:
a back surface protective member 13 having a slit for exposing a lead wiring member 5,5’ from a solar cell panel, wherein the solar cell panel extending along a first plane [fig 5-6 7A-D];
a terminal box 14 connected to the lead wiring member from the slit in the back surface protective member [fig 1]; and
in a peripheral portion around the slit, an insulating member 11 for insulating the lead wiring member is provided within the solar cell panel [fig 12A-B 13A-B],
in a non-peripheral portion other than the peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel[fig 12A-B 13A-B],
the peripheral portion around the slit in the back surface protective member projects in a direction orthogonal to the first plane farther than the non-peripheral portion, wherein the peripheral portion is in an area corresponding to an area where the insulating member is provided [12A-B 13A-B]
a length in the insulating member 11 in a direction along the first plane is larger than a length in the insulating member in a direction normal to the first plane [fig 12A-B 13A-B],


Hisokawa et al teaches a PV module comprising a back protective layer being bonded to the junction box by bonding member (adhesive) [para 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of Kondo by the bonding member of Hikosaka et al for improving a bonding.
Or alternatively:
Kondo teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion, but modified Kondo does not teach the bonding member as claimed.
Matsushita teaches a PV module comprising a back protective layer being bonded to the junction box by bonding member [para 89].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Kondo by the bonding member of Matsushita et al for improving a bonding.

    PNG
    media_image1.png
    198
    727
    media_image1.png
    Greyscale

Regarding claim 3
a back surface protective member 13 having a slit for exposing a lead wiring member 5,5’ from a solar cell panel, wherein the solar cell panel extending along a first plane [fig 5-6 7A-D];
a terminal box 14 connected to the lead wiring member from the slit in the back surface protective member [fig 1]; and
in a peripheral portion around the slit, an insulating member 11 for insulating the lead wiring member is provided within the solar cell panel [fig 12A-B 13A-B],
in a non-peripheral portion other than the peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel[fig 12A-B 13A-B],
the peripheral portion around the slit in the back surface protective member projects in a direction orthogonal to the first plane farther than the non-peripheral portion, wherein the peripheral portion is in an area corresponding to an area where the insulating member is provided [12A-B 13A-B]
a length in the insulating member 11 in a direction along the first plane is larger than a length in the insulating member in a direction normal to the first plane [fig 12A-B 13A-B],
Kondo teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion, but modified Kondo does not teach the bonding member as claimed.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of Kondo by the bonding member of Hikosaka et al for improving a bonding.
Or alternatively: 
Kondo teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion, but modified Kondo does not teach the bonding member as claimed.
Matsushita teaches a PV module comprising a back protective layer being bonded to the junction box by bonding member [para 89].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Kondo by the bonding member of Matsushita et al for improving a bonding.

    PNG
    media_image1.png
    198
    727
    media_image1.png
    Greyscale

Regarding claim 15, modified Kondo teaches the insulating layer being made of resin (vol 6 line 7-8).
Alternatively rejection:
Claims 1,3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (WO2015056399, using PG Pub 20160308081 as equivalent English translation), and further in view of Kondo (Pat No. 6469242) and Hikosaka et al (PG pub 20060219291)
	Regarding claim 1, Ishiguro et al teaches a PV module comprising:
a back surface protective member 13 having a slit for exposing a lead wiring member 16 from a solar cell panel [fig 2]; wherein the solar cell panel extending along a first plane [fig 2]
a terminal box 17 connected to the lead wiring member from the slit in the back surface protective member [fig 2]; and
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2]
an insulating member 14c [fig 2] where a length in the insulating member in a direction along the first plane is larger than a length in the insulating member in a direction normal to the first plane [fig 2].
Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects in a direction orthogonal to the first plane farther than a non-peripheral portion other than the peripheral portion and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Kondo teaches a PV module including a junction box 44 being attached to a wire of the PV cells and in the peripheral portion around the slit, an insulating member 11 for insulating the lead wiring member is provided within the solar cell panel, and in the non-peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel [fig 1], 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion as well as insulating member of Ishiguro et al to be the same of Kondo improving reliability and reducing cost (col 4 lines 4-10). As for combination, in a peripheral portion around the slit, an insulating member for insulating the lead wiring member is provided within the solar cell panel, in a non-peripheral portion other than the peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion, but modified Ishiguro does note ach the bonding member as claimed.
Hisokawa et al teaches a PV module comprising a back protective layer being bonded to the junction box by bonding member (adhesive) [para 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Ishiguro et al by the bonding member of Hikosaka et al for improving a bonding.

Regarding claim 3, Ishiguro et al teaches method of making a solar module comprising:
a back surface protective member having a slit for exposing a lead wiring member from a solar cell panel or to a terminal box [fig 2]
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2]
an insulating member 14c [fig 2] where a length in the insulating member in a direction along the first plane is larger than a length in the insulating member in a direction normal to the first plane [fig 2].

Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects in a direction orthogonal to the first plane farther than a non-peripheral portion other than the peripheral portion and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects in a direction orthogonal to the first plane farther than a non-peripheral portion other than the peripheral portion and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Kondo teaches a PV module including a junction box 44 being attached to a wire of the PV cells and in the peripheral portion around the slit, an insulating member 11 for insulating the lead wiring member is provided within the solar cell panel, and in the non-peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel [fig 1], 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion as well as insulating member of Ishiguro et al to be the same of Kondo improving reliability and reducing cost (col 4 lines 4-10). As for combination, in a peripheral portion around the slit, an insulating member for insulating the lead wiring member is provided within the solar cell panel, in a non-peripheral portion other than the peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion, but modified Ishiguro does not teach the bonding member as claimed.
Hikosaka et al teaches a PV module comprising attaching a bonding member to a back surface protective member and bonding the terminal box to the back surface protective member by the bonding member [para 8].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Ishiguro et al by the bonding member of Hikosaka et al for improving a bonding.
Regarding claim 15, modified Ishiguro et al teaches the insulating film 14 being made of resin [para 26].

Alternatively rejection:
Claims 1, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al (WO2015056399), and further in view of Kondo (Pat No. 6469242) and Matsushita et al (PG pub 20040255999).
	Regarding claim 1, Ishiguro et al teaches a PV module comprising:
a back surface protective member 13 having a slit for exposing a lead wiring member 16  from a solar cell panel [fig 2];
a terminal box 17 connected to the lead wiring member from the slit in the back surface protective member [fig 2]; and
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2]
an insulating member 14c [fig 2] where a length in the insulating member in a direction along the first plane is larger than a length in the insulating member in a direction normal to the first plane [fig 2].

Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects in a direction orthogonal to the first plane farther than a non-peripheral portion other than the peripheral portion and the peripheral portion is in an area corresponding to an area where the insulating member is provided.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion as well as insulating member of Ishiguro et al to be the same of Kondo improving reliability and reducing cost (col 4 lines 4-10). As for combination, in a peripheral portion around the slit, an insulating member for insulating the lead wiring member is provided within the solar cell panel, in a non-peripheral portion other than the peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion, but modified Ishiguro does note ach the bonding member as claimed.
Matsushita teaches a PV module comprising a back protective layer being bonded to the junction box by bonding member [para 89].

Regarding claim 3, Ishiguro et al teaches method of making a solar module comprising:
a back surface protective member having a slit for exposing a lead wiring member from a solar cell panel or to a terminal box [fig 2]
a peripheral portion around the slit in the back surface protective member and a non-peripheral portion other than the peripheral portion [fig 2] an insulating member 14c [fig 2] where a length in the insulating member in a direction along the first plane is larger than a length in the insulating member in a direction normal to the first plane [fig 2].
Ishiguro et al teaches a peripheral portion around the slit in the back surface protective member but Ishiguro et al does not teach a peripheral portion around the slit in the back surface protective member projects in a direction orthogonal to the first plane farther than a non-peripheral portion other than the peripheral portion and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Kondo teaches a PV module including a junction box 44 being attached to a wire of the PV cells and in the peripheral portion around the slit, an insulating member 11 for insulating the lead wiring member is provided within the solar cell panel, and in the non-peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel [fig 1], and a peripheral portion around the slit in the back surface protective member 13 projects in a direction orthogonal to the first plane farther than a non-peripheral portion other than the peripheral portion [fig 2D 11B 12A-B 13A-B].Also, the peripheral portion is in an area 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify junction box and the peripheral portion as well as insulating member of Ishiguro et al to be the same of Kondo improving reliability and reducing cost (col 4 lines 4-10). As for combination, in a peripheral portion around the slit, an insulating member for insulating the lead wiring member is provided within the solar cell panel, in a non-peripheral portion other than the peripheral portion, the insulating member for the lead wiring member is not provided within the solar cell panel and the peripheral portion is in an area corresponding to an area where the insulating member is provided.
Modified Ishiguro et al teaches the terminal box electrical connected to the lead wiring member at peripheral portion and the junction box being bonded to the back protective member at non-peripheral portion [but modified Ishiguro does not teach the bonding member as claimed.
Sasaoka teaches a PV module comprising attaching a bonding member to a back surface protective member and bonding the terminal box to the back surface protective member by the bonding member [para 89].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to bond the junction box and the back protective layer of modified Ishiguro et al by the bonding member of Matsushita et al for improving a bonding.
Regarding claim 15, modified Ishiguro et al teaches the insulating film 14 being made of resin [para 26].
Response to Arguments
Applicant’s arguments filed on 08/27/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/UYEN M TRAN/Primary Examiner, Art Unit 1726